- gyieo7 ce-ee department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun contact person identification_number telephone number employer_identification_number legend b dear sir or madam this is in response to a letter dated date which requested certain rulings with respect to a proposed transfer of assets from b to c as amended in a letter dated date b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c has submitted an application_for recognition of exemption under sec_501 of the code and classification as a private_foundation under sec_509 b was established jointly by d and e by trust agreement dated date dande each contributed an equal amount to b in and no additional contributions have been made since that time d died on date survived by her six children recently differences of opinion have arisen among e the surviving founding donor of b and the children of d the deceased founding donor of b as to the management and charitable activities of b to resolve the discord concerning the management and charitable activities of b b proposes to transfer one half of its assets securities and cash to c the distribution of assets to c will allow e and the children of d to pursue their respective independent charitable interests and objectives b represents that it will exercise the expenditure_responsibility required by sec_4945 of the code with respect to the transfer of assets to c intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter b has not notified the service that it sec_507 of the code states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of the significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets under sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as having received the - transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of all or part of its assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 of the code sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of all the assets of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer it were the transferor foundation for purposes of sec_4940 sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code unless the provisions of a become applicable sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a - private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation’s qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_4946 of the code defines the term disqualified_person as a person who is a substantial_contributor to a private_foundation a foundation_manager an owner of more than of a corporation or partnership which is a substantial_contributor to the private_foundation a family_member of persons described above or a corporation partnership trust or estate of which persons described above own more than of the combined voting power sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides in part that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment or other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principle nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 other than an organization described in sec_509 or treated as so described under sec_4947 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 c other than an organization described in sec_509 under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as newly created organization thus the transfer by b to c will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization because a transfer of assets as described in sec_507 will not cause a termination of an organization’s private_foundation_status the transfer of b’s assets to c will not terminate b’s status as a private_foundation b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code because this transfer of assets from b to c is described in sec_507 of the code c will be deemed to possess certain attributes and characteristics of b including being entitled to a pro-rata portion of the aggregate tax_benefit of b not exceeding the fair_market_value of the transferred assets at the time of the proposed transfer because the majority of the trustees of b are also the majority of the trustees of c band c are effectively controlled by the same persons thus sec_1_507-3 of the regulations provides that for purposes of chapter sec_42 and sec_507 through of the code c will be treated as if encumbrances transferred to c bears to the fair_market_value of the assets less encumbrances of b immediately before the transfer it were b in the proportion which the fair_market_value of the assets less the attributes under chapter and sec_507 through of the code transferred to c from b include the minimum distribution_requirements under sec_4942 of the code and the right to reduce its distributable_amount under sec_4942 of the code by the amount of any excess qualifying_distribution carryover the proposed transfer of assets from b to c is for endowment purposes and c will not make a qualifying_distribution equal to the amount of grant it will receive from b thus the proposed transfer from b to c will not be treated by b as a qualifying_distribution under sec_4942 of the code because the proposed transfer of assets from b to c will be made to accomplish the exempt purposes of b and c the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the proposed transfer of assets from b to c b is not selling property to c nor making an investment in c rather the proposed transfer of assets is a grant essentially analogous to a gift and will not be net_investment_income to c within the meaning of sec_4940 of the code provided b exercises expenditure_responsibility pursuant to sec_4945 of the code with regard to the assets transferred to c b will not be subject_to the excise_tax on taxable_expenditures under sec_4945 as provided under sec_53_4945-5 of the regulations b will require reports from c on the use of the principal and the income if any from the transferred funds c will make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only if succeeding taxable_year neither the principle nor the income from the transferred funds has been used for any purpose which would result in liability for tax under sec_4945 b may then allow such reports to be discontinued it is reasonably apparent to b that before the end of such because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c the transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code accordingly based on the information furnished we rule as follows the proposed transfer of fifty percent of the assets of b to c will constitute a transfer as described in sec_507 of the code as a transfer described in sec_507 the proposed transaction will not result in a termination of the foundation status of b under sec_507 and will not cause the imposition of the termination_tax described in sec_507 c will not be treated as a newly created organization - c will succeed to the aggregate tax_benefit of b in proportion to the assets transferred c will be treated as if sec_507 through of the code in the proportion to the assets transferred it were b for the purposes of sec_4940 through and following the transfer c may proportionately reduce its required distributions under sec_4942 of the code by its proportional amounts of b's excess qualifying distributions carryover for prior years as defined in sec_4942 the proposed transfer of assets of b to c will not give rise to net_investment_income and is not subject_to tax under sec_4940 of the code the provisions of sec_1_507-3 through g of the regulations will apply to c with respect to the assets transferred from b the proposed transfer of assets of b to c will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 c the proposed transfer of assets of b to c will not constitute a jeopardizing investment within the meaning of sec_4944 of the code since b proposes to exercise expenditure_responsibility under sec_4945 of code with respect to the assets transferred to c such transfer will not constitute a taxable_expenditure under sec_4945 the proposed transfer of assets of b to c are for endowment or capital purposes and therefore sec_53 c of the regulations applies to the transfer and requires that b shall receive reports from c on the use of the principal and the income if any from the transferred funds c shall make such reports annually for its taxable_year in which the transfer was made and the immediately succeeding two taxable years only if reasonably apparent to b that before the end of such second succeeding taxable_year neither the principle nor the income from the transferred funds has been used for any purpose which would result in liability for tax under sec_4945 b may then allow such reports to be discontinued it is these rulings are issued on the assumption that c is recognized as exempt under sec_501 of the code we are informing the te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely serald v sack manager exempt_organizations technical group
